DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 160, 162, 164, 166, 168, 170, 172, 174, 176, 184, 192, 193 and 194.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of :
Claim 4: “an angle between the upper surface and the lower surface”,
Claim 17: “one or more curves extending from the top edge to the bottom edge”,
Claim 31 a curved portion between the upper surface and the lower surface.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 7, 10, 14, 17, 18,  23, 28 are objected to because of the following informalities: 
Claim 1 recites: “the lower surface” in line 3 which should read “a lower surface”.
Claim 1 recites: “an end of the lower and upper surface” which should read: “an end of the lower and upper surfaces”.
Claim 6 recites: “the turbine” which should read the “wind turbine”.
Claim 7 recites: “a leading edge” in lines 2-3 which should read: “the leading edge”.
Claim 10 recites: “a trailing edge” which should read: “the trailing edge”.
Claim 14 recites: “the turbine” in line 4 which should read the “wind turbine”.
Claim 17 recites: “the top edge and the bottom edge” which should read: “a top edge and a bottom edge”. 
Claim 18 recites: “the turbine” in line 4 which should read the “wind turbine”.
Claim 23 recites: “the lower edge” which should read: “a lower edge”.
Claim 28 recites: “a vertical wind turbine” which should read: “a vertical axis wind turbine”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 14-16, 18-23, 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites: “a rectangular shaped slat shaped into a curve and mounted to place the slat proximate to a leading edge of the blade. It is unclear how the slat would place itself proximate the leading edge. Is the rectangular shaped slat different structure from the slat recited in the claim? The metes and bounds of the claim are unknown.
Claims 8-9 are indefinite by virtue of their dependence on claim 7.
Claim 14 recites the limitation "the outer edge" and the “outer diameter” in line 3 and line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is further indefinite because “approximately” is a relative term of degree and the specification does not define what this relates to with the curvilinear portion.
Claim 18 recites the limitation "the outer diameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-16, 19-23 are indefinite by virtue of their dependence on claim 14.
Claim 25 recites “a flap attached to a blade inner surface or blade outer surface to position the flap”. It is unclear how the flap would position itself. Further it is unclear whether the flap is different from the “a rectangular shaped flap” recited in claim 10. The metes and bounds of the claims are unclear.
Claim 26 is indefinite by virtue of its dependence on claim 25.
Claim 27 is indefinite because it is unclear whether the limitation: “a portion of the blade comprising the leading edge” is referring to the: “the blade comprises a leading edge comprising a curved portion” recited in claim 1 or to a different portion? Further it is unclear whether “a sheet of material comprising the trailing edge of the blade” is referring to:  “the trailing edge comprises the additional sheet of material” recited in claim 1 or not. Is the “a sheet of material” the same as the “additional sheet of material” of claim 1 or different?. The metes and bounds of the claims are unclear.
Claims 28-29 are indefinite by virtue of their dependence on claim 27.
Claim 30 recites the limitation “the arms” and "the turbine middle horizontal point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 20-34 are rejected under 35 U.S.C. 103 as being unpatentable over Juarez (WO 2017/156135 A1) in view of Hwang (US 2012/0280510 A1).
Regarding claim 1, Juarez teaches a blade for use as in wind turbine comprising:
a cross-sectional shape comprising a portion of an airfoil (100) (Figs. 5-6), the airfoil having an upper surface (Juarez, annotated FIG. 5 below) that extends past the lower surface (Juarez, annotated FIG. 5 below), creating a gap between the upper and lower surfaces;
wherein the blade comprises a leading edge (620) comprising a curved portion of the blade positioned away from an end of the upper and lower surface (Figs. 5-6), and a trailing edge (510) comprising an inner portion of an end of the upper surface (Figs. 5-6).

    PNG
    media_image1.png
    523
    793
    media_image1.png
    Greyscale



Juarez further teaches as disclosed in Figs. 7A and 7B, an additional sheet of material attached at the end of the lower surface (para. 00066).
	Juarez fails to teach the upper surface comprising the additional sheet of material, wherein the trailing edge comprises the additional sheet of material.
	However, Hwang teaches a blade (120) (Figs. 7-8) for use in a wind turbine, the blade having a cross-sectional shape of an airfoil comprising an upper surface and a lower surface and trailing edge (Hwang, annotated FIG. 8 below). The upper surface comprises an additional sheet of material (330, 430) attached at the end of the upper surface wherein the trailing edge comprises the additional sheet of material (Figs. 7-8; paras. 0079-0080, 0097 and Figs. 7-8). With the additional sheet of material wind resistance in a rotation direction of a rotor is reduced, lift and drag force are increased resulting in an enhancement in power generation efficiency (para. 0099).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Juarez, by attaching an additional sheet of material a the end of the upper surface of the blade as taught by Hwang in order to reduce wind resistance and increase lift and drag force on the blade (Hwang, para. 0099).

    PNG
    media_image2.png
    373
    603
    media_image2.png
    Greyscale


Regarding claim 2, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified as Hwang further teaches the blade comprises an extruded curved section (a portion of the leading edge 620 in Fig. 5; para. 00065) and a second section (collectively represented by characters 101, 100 and the lower surface of the blade) (Juarez, para. 00065).
Regarding claim 3, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches an angle of attack of the blade is about 2-10 degrees (Juarez, para. 00065).
Regarding claim 4, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches an angle between the upper surface and the lower surface is about 15-30 degrees (Juarez, para. 00071).
Regarding claim 5, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches the length from a top edge to a bottom edge is 30 cm to 6000 cm (Juarez, paras. 00007 and 00049).
Regarding claim 6, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches the leading edge is curved towards the center of the turbine (Juarez, Fig. 1G, 19, 23A).
Regarding claim 7, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches a rectangular shaped slat (200) shaped into a curve and mounted to place the slat proximate to a leading edge of the blade (Juarez, Figs. 2, 10A; para. 00063).
Regarding claim 8, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 7. Juarez as modified by Hwang further teaches an angle between the blade and the slat is about 0-12 degrees (Juarez, para. 00063).
Regarding claim 9, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 7. Juarez as modified by Hwang further teaches wherein the slat comprises a sheet with at least three bends (Juarez, Figs. 2, 10A; para. 00063).
Regarding claim 10, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches a rectangular shaped flap (300) mounted at a trailing edge of the blade (Juarez, Figs. 3, 11, para. 00064).
Regarding claim 11, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches the blade comprises at least one of steel, aluminum, carbon fiber, fiber glass or plastic (Juarez, para. 00050).
Regarding claim 12, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches a winglet (1000) along an upper edge of the blade and extending from the leading to the trailing edge (Juarez, Figs. 22A-22B, para. 00078).
Regarding claim 13, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches a lower winglet (1000) along a lower edge of the blade and extending from the trailing edge to the leading edge (Juarez, Figs. 22A-22B, para. 00078).
Regarding claim 14, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches a wind turbine including at least the blade mounted to a vertical rotor shaft (Juarez, Figs. 1G, 18-19, 21-25, paras. 00075-00081) with at least one transversely oriented strut (600) (Juarez, Figs. 1G, 18-19, 21-25, paras. 00075-00081) such that an approximately curvilinear portion proximate to the outer defines the outer diameter of the turbine and the blade revolves about the rotor shaft (Juarez, Figs. 1G, 18-19, 21-25, paras. 00075-00081).
Regarding claim 15, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 14. Juarez as modified by Hwang further teaches the rotor shaft is connected to a generator (800) (Juarez, Figs. 1G, 18-19, 21-25, paras. 00075-00081).
Regarding claim 16, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 15. Juarez as modified by Hwang further teaches the generator an axial flux generator (Juarez, para. 00074).
Regarding claim 17, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches one or more curves extending from the top edge to the bottom edge (the leading edge of the blade being curved from top edge to bottom edge; Juarez, Figs. 5-6).
Regarding claim 18, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 14. Juarez as modified by Hwang further teaches leading edges defines the outer diameter of the turbine and the blade revolves around the rotor shaft (Juarez, Figs. 21A).
Regarding claim 20, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches the wind turbine is configured to generate power using drag force in a first range of wind turbine speeds and generate power using lift force in a second range of wind speeds (Juarez, para. 00099).
Regarding claim 21, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 20. Juarez as modified by Hwang further teaches the first range of wind speeds is about 0.5MPH (0.22 m/s) to 8MPH (3.6 m/s) (Juarez, para. 00099).
Regarding claim 22, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 20. Juarez as modified by Hwang further teaches the second range of wind speeds 8MPH (3.6 m/s) to 130MPH (58.1 m/s) (Juarez, para. 00099).
Regarding claim 23, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 14. Juarez as modified by Hwang further teaches wherein a length of the blade from an upper edge to a lower edge is about 15 inches (0.4 m) to 20 feet (6.1 m) (Juarez, paras. 00013).
Regarding claim 24, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 14. Juarez as modified by Hwang further teaches the blade has a thickness of about 0.5 mm to 15 mm (Juarez, para. 00013).
Regarding claim 25, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches a flap (300) attached to a blade inner surface (Juarez, Fig. 3) to position the flap in relation to the trailing edge of the blade, the flap comprising a leading edge and a trailing edge (Juarez, Fig. 3).
Regarding claim 26, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 25. Juarez as modified by Hwang further teaches the flap trailing edge is directed away from the trailing edge of the blade (Juarez, Fig. 3).
Regarding claim 27, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches a method of producing the blade comprising extruding a portion of the blade comprising the leading edge of the blade (Juarez, Figs. 5-6, para. 00065) and attaching the portion to a sheet of material comprising the trailing edge of the blade (Juarez, Figs. 5-6).
Regarding claim 28, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 27. Juarez as modified by Hwang further teaches assembling the blades with other components (600, 800, 900) to form a vertical wind turbine (Juarez, Fig. 19).
Regarding claim 29, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 28. Juarez as modified by Hwang further teaches the assembling comprising connecting the components (Juarez, Fig. 19).
Regarding claim 30, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 14. Juarez as modified by Hwang further teaches an angle between the arms and the turbine middle horizontal point is between 15-35 degrees (Juarez, para. 00071).
Regarding claim 31, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches a curved portion (any portion of the curved portion of the leading edge as shown in Juarez,  Figs. 5-6) between the upper surface and the lower surface.
Regarding claim 32, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches the upper surface comprises a portion with greater thickness than other portions of the upper surface (“the thickness can be uniform along the length of the sheet or can vary” Juarez, para. 00050).
Regarding claim 33, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang further teaches the upper surface comprises an offset section (the additional sheet of material 430 is disposed into a cut in the main blade 120 Hwang, para. 0098).
Regarding claim 34, Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 4. Juarez as modified by Hwang further teaches the additional sheet of material is attached to the upper surface at the offset section (Hwang, Figs. 7-8).
Claims 1, 2, 6, 11-15, 17-18, 20, 27-29, 31, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2013/0028742 A1) in view of Hwang.
Regarding claim 1, Watanabe  teaches a blade for use as in wind turbine comprising:
a cross-sectional shape comprising a portion of an airfoil (Figs. 2B, para. 0041), the airfoil having an upper surface (Watanabe, annotated FIG. 2B below) that extends past the lower surface (Watanabe, annotated FIG. 2B below), creating a gap between the upper and lower surfaces;
wherein the blade comprises a leading edge (Watanabe, annotated FIG. 2B below) comprising a curved portion of the blade positioned away from an end of the upper and lower surfaces (Fig. 2B), and a trailing edge comprising an inner portion of an end of the upper surface (Fig. 2B).


    PNG
    media_image3.png
    345
    787
    media_image3.png
    Greyscale


	
Watanabe fails to teach wherein the upper surface comprises an additional sheet of material attached at the end of the upper surface, wherein the trailing edge comprises the additional material.
However, Hwang teaches a blade (120) (Figs. 7-8) for use in a wind turbine, the blade having a cross-sectional shape of an airfoil comprising an upper surface and a lower surface and trailing edge (Hwang, annotated FIG. 8 above). The upper surface comprises an additional sheet of material (330, 430) attached at the end of the upper surface wherein the trailing edge comprises the additional sheet of material (Figs. 7-8; paras. 0079-0080, 0097 and Figs. 7-8). With the additional sheet of material wind resistance in a rotation direction of a rotor is reduced, lift and drag force are increased resulting in an enhancement in power generation efficiency (para. 0099).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Watanabe, by attaching an additional sheet of material a the end of the upper surface of the blade as taught by Hwang in order to reduce wind resistance and increase lift and drag force on the blade (Hwang, para. 0099).

Regarding claim 2, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Watanabe as modified by Hwang does not specifically comprise an extruded curved section and second section.
However, Hwang further teaches that the blade (120) is made by extrusion (para. 0078).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to further modify Watanabe by making the blade by extrusion as extrusion process is widely used to create a complex profile of materials within the least time as compared to other processes.
The blade being made by extrusion, thus comprises an extruded curve section (note that the upper surface, the leading edge and the lower surface of the blade are curved) and a second section (Watanabe, annotated FIG. 2B above).
Regarding claim 6, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Watanabe as modified by Hwang further teaches the leading edge is curved towards the center of the turbine (Watanabe, Fig. 8C).
Regarding claim 11, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Watanabe as modified by Hwang further teaches the blade comprises at least one of aluminum and plastic (Watanabe, para. 0053).
Regarding claim 12, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Watanabe as modified by Hwang further teaches a winglet (703) attached along an upper edge of the blade and extending from the trailing edge to the leading edge (Watanabe, Fig. 7, para. 0048).
Regarding claim 13, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Watanabe as modified by Hwang further teaches a lower winglet (703) attached along a lower edge of the blade and extending from the trailing edge to the leading edge (Watanabe, Fig. 7, para. 0048).
Regarding claim 14, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Watanabe as modified by Hwang further teaches a wind turbine mounted to a vertical rotor shaft (708) with at least one transversely oriented strut (707) such that an approximately curvilinear portion proximate the outer edge defines the outer diameter of the turbine and the blade revolves around the rotor shaft (Watanabe, Figs. 7, 8A-8D, para. 0048).
Regarding claim 15, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 14. Watanabe as modified by Hwang further teaches the rotor shaft is connected to a generator (Watanabe, para. 0054).
Regarding claim 17, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 14. Watanabe as modified by Hwang further teaches one or more curves extending from the top edge to the bottom edge. Note that the upper surface and lower surface are curved from top edge to bottom edge (Watanabe, Fig. 2B).
Regarding claim 18, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 14. Watanabe as modified by Hwang further teaches the leading edge defines the outer diameter of the turbine (Watanabe, Fig. 8D).
Regarding claim 20, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 14. Watanabe as modified by Hwang further teaches the wind turbine is configured to generate power using drag force operation in a first range of wind speeds and generates power using lift force operation in a second range of wind speeds. Examiner notes that wind turbines are designed to generate power using drag force under a threshold wind speed and to generate power using lift force above the threshold wind speed.
Regarding claim 27, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Watanabe as modified by Hwang further teaches a method for producing forming a portion of the blade comprising the leading edge of the blade and attaching the portion to a sheet of material comprising the trailing edge (Watanabe, annotated FIG. 2B above and Hwang, Figs. 7-8). 
Watanabe as modified fails to teach the extruding the portion.
However, Hwang further teaches that the blade (120) is made by extrusion (para. 0078).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to further modify Watanabe by making the blade by extrusion as extrusion process is widely used to create a complex profile of materials within the least time as compared to other processes.
The blade being made by extrusion, thus comprises extruding the portion. 
Regarding claim 28, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 27. Watanabe as modified by Hwang further teaches assembling the blade with other components (struts 707, rotor shaft 708, winglets 703) to form a vertical wind turbine (Watanabe, Fig. 7, para. 0048).
Regarding claim 29, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 28. Watanabe as modified by Hwang further teaches the assembling comprises connecting the components (Watanabe, Fig. 7, para. 0048).
Regarding claim 31, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 14. Watanabe as modified by Hwang further teaches a curved portion between the upper surface and the lower surface (any portion of the curved portion of the leading edge as shown in Watanabe,  annotated FIG. 2B above).
Regarding claim 33, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Watanabe as modified by Hwang further teaches the upper surface comprises an offset section (the additional sheet of material 430 is disposed into a cut in the main blade 120 Hwang, para. 0098).
Regarding claim 34, Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 33. Watanabe as modified by Hwang further teaches the additional sheet of material is disposed is attached to upper surface at the offset section (Hwang, Figs. 7-8).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Juarez in view of Hwang and further in view of Ghosh (US 2014/0361545 A1).
Juarez as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Juarez as modified by Hwang fails to disclose the wind turbine has a solidity of 0.2-1.
However, Ghosh teaches a wind turbine  (10), comprising a plurality of blades (20), the wind turbine having a solidity of 0.8 which is  between 02-1 for high torque designs (Fig. 1, para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Juarez such the wind turbine has a solidity of about 0.2-1 as taught by Ghosh for a particular application such as high torque designs wind turbine (Ghosh, para. 0036).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Hwang and further in view of Ghosh (US 2014/0361545 A1).
Watanabe as modified by Hwang teaches all the claimed limitations as stated above in claim 1. Watanabe as modified by Hwang fails to disclose the wind turbine has a solidity of 0.2-1.
However, Ghosh teaches a wind turbine  (10), comprising a plurality of blades (20), the wind turbine having a solidity of 0.8 which is  between 02-1 for high torque designs (Fig. 1, para. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Watanabe such the wind turbine has a solidity of about 0.2-1 as taught by Ghosh for a particular application such as high torque designs wind turbine (Ghosh, para. 0036).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/Christopher Verdier/Primary Examiner, Art Unit 3745